ROSS, Circuit Judge,
dissenting.
I dissent because I do not believe that, as a matter of law, there was ever a contract between Minnesota Timber Producers Association and American Mutual Insurance Company.
In the magistrate’s opinion he carefully sets forth the reasons for his finding that there was no contract which the Association had standing to enforce. I agree with these reasons and note that the facts clearly show as follows:
1. There was no formal written contract between the Association and American Mutual.
2. The Association was not a party to the written insurance policy contracts between the members and nonmembers of the Association and American Mutual. It did not claim to be a party to a contract with American Mutual for several years after the policies were issued.
3. Dividends in excess of $3.4 million were paid direct to the individual policyholders rather than to the Association.
4. Cancellation rights were provided in the individual policies of each member and nonmember of the Association.
5. The plan eventually included both members and nonmembers of the Association. It is not clear to me how the *1269Association intends to distribute the money or under what theory they are being permitted to collect on behalf of the nonmembers of the Association.
In my opinion, the documents and the testimony received in this case do not show the existence of any contract between the Association and American Mutual. I agree with the balance of the reasoning of the majórity opinion.